Exhibit 10.1

 

LOGO [g812518dharsh1.jpg]

Employment Term Sheet

Geoffrey W. Perich

President – Global Construction & Agriculture

November 2014

 

Event

  

Provision

Title    President – Global Construction & Agriculture Start Date    November 1,
2014 Employer    Commerical Vehicle Group, Inc. (“CVGI”) All prior agreements
between you and CVGI or any subsidiary of CVGI is hereby revoked and made null
and void as of November 1, 2014 Base Salary    $300,000 USD, annualized, paid in
accordance with the local payroll processing schedule Annual Incentive   

Target equal to 75% of base salary, pro-rated for 2014 based on your promotion
date such that your 2014 award will be calculated at 50% for the first ten
months of the year and 75% for the last two months of the year.

 

The CVG 2014 Bonus Plan measures are exclusively financial in nature and are
tied to corporate and divisional Net Sales, Operating Profit Margin and Return
on Average Invested Capital targets. Payouts range from 0% - 200% of target
based on performance against plan.

Long Term Incentive    Participation in long term incentive awards for which
similarly situated leadership employees are generally eligible. The level of
individual participation is determined by the Compensation Committee of the
Board of Directors and has historically included a restricted share award which
vests ratably over a three year period and a cash-based performance award based
on relative total shareholder return versus a peer group comprised of fourteen
companies with payouts ranging from 0% - 150% of target based on performance
relative to the peer group. Change in Control   

Your employment will be subject to a U.S. Change in Control and Non-Competition
Agreement (the “U.S. Change in Control Agreement”) that provides severance
provisions for a number of potential separation scenarios. A copy of your
executed U.S. Change in Control Agreement is filed as Exhibit 10.2 to the Form
8-K filed by the Company with the U.S. Securities & Exchange Commission on
October 28, 2014.

 

To the extent any termination payments are due at separation pursuant to the
applicable laws and regulations of PRC, those statutory payments

 

LOGO [g812518dharsjh3.jpg]



--------------------------------------------------------------------------------

LOGO [g812518dharsh2.jpg]

 

   shall be deducted from any severance paid under the US Change in Control
Agreement, such that the total payments shall not exceed the severance provided
for under the U.S. Change in Control Agreement. Vacation/Holiday   

Four weeks of paid vacation per calendar year.

 

Company paid holidays per year in accordance with published local observation
calendar, with a minimum of ten per calendar year.

Benefits    The Company will provide an international private or group health
insurance policy for you and your family for the duration of the international
assignment. Housing    The Company will cover the cost of a mutually acceptable
furnished apartment in Shanghai including utilities, phone service, internet
servie and satellite or cable television Vehicle Privilege    We will pay for
the cost of a western company car and driver/translator for the duration of the
assignment. Tuition    The Company will cover education costs for a private,
accreditted, international school until your international assignment or your
employment ends, or until your dependent children graduate from high
school/secondary school, whichever comes first. Visa    This assignment is
contingent upon your maintaining the required passport, visas and work permits
necessary to maintain your position in China. You must agree to work with the
Company to maintain all necessary documentation. The Company will bear the full
expense of obtaining and maintaining such documents, including the cost of any
ongoing inoculation requirements for you and your family. Financial/Tax Planning
and Legal Terms   

You may be subject to personal income taxation in both your home country and
expatriate country. In order to protect you from double taxation, the Company
will fund your income taxes in the host country for all Company employment
related income.

 

The Company also agrees to pay for the services of a Finance Planner and Tax
Advisor up to $3,000 per annum during the years in which there are tax
implications from the assignment.

 

Details on tax equalization benefits and customary legal terms will be provided
in the formal employment offer and assignment agreement.

Trip Home    The Company agrees to pay or reimburse the cost of one round trip
to Australia each year for you and your dependent family. Restrictive Covenants
  

Key employee stock ownership provision equal to two times base salary.

 

Twelve month non competition, non solicitation period

 

LOGO [g812518dharsjh3.jpg]



--------------------------------------------------------------------------------

LOGO [g812518dharsh2.jpg]

 

Acknowledged and Accepted:

 

/s/ Geoffrey Perich

Geoffrey W. Perich, Executive

/s/ Laura Macias

Laura Macias, Chief Human Resources Officer

 

LOGO [g812518dharsjh3.jpg]